Citation Nr: 0320689	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  00-06 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent and Indemnity Compensation (DIC) 
under the provisions of  38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946 and from August 1947 to June 1950.  He died in 
October 1999.  The appellant is his surviving spouse.

This matter arises from a December 1999 rating decision of 
the Wichita, Kansas, Department of Veterans Affairs (VA) 
Medical and Regional Office (RO).  It was previously before 
the Board of Veterans' Appeals (Board) in March 2001, at 
which time the Board remanded the case for additional 
development.  The case was subsequently returned to the Board 
and the Board undertook even further development on its own.  
The evidence the Board sought was associated with the claims 
file, and the case is now ready for further consideration.  


REMAND

As mentioned, the Board obtained additional evidence in this 
case (an autopsy report) for consideration in this appeal.  
Since undertaking this development, however, the United 
States Court of Appeals for the Federal Circuit invalidated 
the regulations by which the Board was acting, such that it 
will be necessary to remand the case in order to have the 
agency of original jurisdiction consider in the first 
instance, the evidence the Board obtained.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Under the circumstances, the case is remanded for the 
following:  

The evidence of record should be 
reviewed, including the autopsy report 
received at the Board in June 2003, and 
the claim re-adjudicated.  If any 
decision remains adverse to the 
appellant, she should be provided a 
supplemental statement of the case that 
should summarize the evidence, reference 
all applicable law and regulations and 
explain the reasons for the decision.  
The appellant and her representative 
should then be given an opportunity to 
respond, after which the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



